Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
           Reasons for Allowance 
2.        The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “providing an access command to the memory, wherein the access command is associated with the timing command; and 
        providing a data clock signal to the memory to be synchronized by the memory at a time based on the delay set by the timing command.” in combination with other recited elements in independent claim 1. 
            
3.       Lee (U.S. Patent Application No: 20020039324 A1), the closest prior art of record, teaches a device has a clock buffer that receives an external clock signal and outputs a first internal clock signal with a lower frequency than the external signal and a second internal clock signal with the same frequency as the external signal, an address buffer that receives an address signal with timing control by the first internal clock signal and a data buffer for input/output of data with time control by the second internal clock signal. Lee discloses an increasing demand for computer systems capable of processing large amounts of data at high speeds has resulted in the continued development of highly efficient micro-controllers or central processing units (CPUs) which tend to operate at higher and higher system clock frequencies. Lee further suggests the use of higher system clock frequencies requires, among other things, an increase in the data capacity and transmission speed of a data memory interfacing with the CPU, which include the  However, Lee doesn’t teach “providing an access command to the memory, wherein the access command is associated with the timing command; and 
        providing a data clock signal to the memory to be synchronized by the memory at a time based on the delay set by the timing command.”. 


4.        Nakamura et al. (U.S. Patent Application No: 20140293727 A1) teaches a method for  receiving an external clock signal, and synchronizing a first internal clock signal to external clock signal during a read period in a delay locked loop (DLL) of semiconductor device. Nakamura discloses a second internal clock signal having a period longer than first internal clock signal is synchronized to external clock signal during an active period. Nakamura further suggests a data synchronized with first internal clock signal is output during read period, also the delay locked loop is disabled in clock-stop mode; and the period of first clock signal is same as period of external clock signal. However, Nakamura doesn’t teach “providing an access command to the memory, wherein the access command is associated with the timing command; and 
        providing a data clock signal to the memory to be synchronized by the memory at a time based on the delay set by the timing command.”. 

5.      Therefore, the prior art of record doesn’t teach or render obvious “providing an access command to the memory, wherein the access command is associated with the timing command; and 


6.       Independent claims 7 and 15 recites limitations similar to those noted above for independent claim 1 and are considered allowable for the same reasons noted above for claim 1.
             
7.       Dependent claims 2-6,8-14,16  and 18-20,  recites limitations similar to those noted above for independent claims 1,7 and 15 are considered allowable for the same reasons noted above for claims 1,7 and 15.

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


                                        Conclusion 
           RELEVANT ART CITED BY THE EXAMINER
           The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
         References Considered Pertinent but not relied upon
LIM (US Patent Application Pub. No: 20170132966 A1) teaches a source driver may be further configured to receive, from the timing controller, a read command for the parameter value, and transmit the parameter value to the timing controller based on the reception of the read command. LIM discloses read commands may be included in a configuration field of a packet data that is received from the timing controller through a data transmission channel. 

       SAKAI et al. (US Patent Application Pub. No: 20180293025 A1) teaches enable data to be transferred between a memory and a memory controller with accuracy. SAKAI discloses a memory-side interface circuit synchronizes a first periodic signal having a greater number of cycles than a number of pieces of unit data obtained by dividing read data read from a memory cell by a predetermined unit with the unit data and to sequentially transmit the first periodic signal and the unit data. SAKAI suggests a controller-side interface circuit sequentially holds the transmitted unit data in holding units of a plurality of stages in synchronization with the periodic signal and sequentially reads and outputs the held unit data in synchronization with a second periodic signal.  
             Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181